368 N.E.2d 1175 (1977)
Bryan OVERPECK, Appellant,
v.
John E. DOWD, Administrator of the Estate of Alice Hendrixson, Absentee, Helen Lucille Kimball, Dustin Bruce Kimball, and State of Indiana, Appellees. Bryan Overpeck, Appellant,
v.
JOHN E. DOWD, Administrator of the Estate of Laura Hendrixson, Absentee, Alice Marian (Arrington) Ibey, Amy Elizabeth (Arrington) Muhlebach, Ester T. (Arrington) Chelte, and State of Indiana, Appellees. Bryan Overpeck, Appellant,
v.
John E. DOWD, Administrator of the Estate of Ida Hendrixson, Absentee, Mary Louise (Hanna) Carpenter, Isleta Marie Hanna, Marion Willard Eaton, and State of Indiana, Appellees.
No. 1-1275A216.
Court of Appeals of Indiana, First District.
November 4, 1977.
*1176 Clelland J. Hanner, James P. Buchanan, John B. McFaddin, Rockville, for appellant.
Ted B. Lewis, Samuel A. Fuller, Stewart, Irwin, Gilliom, Fuller & Meyer, Indianapolis, John S. Grimes, Indianapolis, for appellees.

ON APPELLEES' MOTION FOR MODIFICATION OF JUDGMENT AND PETITION FOR REHEARING
ROBERTSON, Chief Judge.
The appellee John E. Dowd, Administrator of the Estates of Alice Hendrixson, deceased, Laura Hendrixson, deceased, and Ida Hendrixson, deceased, has petitioned this Court to modify its original opinion, and we do so by stating that our holding is modified by taking into consideration IC 1971, XX-X-XX-XX (Burns Code Ed.). That section recognizes as valid the sale of the property in question and the authority of the personal representative to make the sale, and we so hold. The dispute now revolves about the disposition of the proceeds of the sale.
The petition for rehearing filed by appellees Helen Lucille Kimball, Dustin Bruce Kimball, Alice Marian (Arrington) Ibey, Amy Elizabeth (Arrington) Muhlebach, Ester T. (Arrington) Chelte, Mary Louise (Hanna) Carpenter, Isleta Marie Hanna and Marion Willard Eaton is denied.
LOWDERMILK and GARRARD, JJ., concur.